            Case 9:20-cv-00717-TJM Document 3 Filed 07/07/20 Page 1 of 8




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JULIE WERKHEISER,

                                  Petitioner,
        v.                                                                  9:20-CV-0717
                                                                            (TJM)

AMY LAMANNA, Acting Superintendent, Bedford
Hills Correctional Facility,

                                  Respondent.


APPEARANCES:                                                                OF COUNSEL:

JULIE WERKHEISER
Petitioner, pro se
16-G-0131
Bedford Hills Correctional Facility
247 Harris Road
Bedford Hills, NY 10507

THOMAS J. McAVOY
Senior United States District Judge

                                           DECISION and ORDER

I.      INTRODUCTION

        Petitioner Julie Werkheiser seeks federal habeas corpus relief pursuant to 28 U.S.C. §

2254. Dkt. No. 1, Petition ("Pet.").1 On the same day the Court filed the petition, it also

received the statutory filing fee. Dkt. Entry for Pet. dated 06/29/20 (indicating receipt

information for the filing fee transaction).

        For the reasons that follow, the petition is dismissed without prejudice, as premature,

with leave to re-file once petitioner's claims have been fully exhausted and the state court

        1
           For the sake of clarity, citations to petitioner's filings refer to the pagination generated by CM/ECF, the
Court's electronic filing system.
        Case 9:20-cv-00717-TJM Document 3 Filed 07/07/20 Page 2 of 8




proceedings have concluded.

II.    THE PETITION

       Petitioner challenges a 2016 judgment of conviction in Tioga County, upon a jury

verdict, of two counts of predatory sexual assault against a child. Pet. at 1-2; People v.

Werkheiser, 171 A.D.3d 1297, 1298 (3rd Dep't 2019). T he New York State Supreme Court,

Appellate Division, Third Department, affirmed the judgment of conviction, and, on July 30,

2019, the New York Court of Appeals denied leave to appeal. Pet. at 2-3; Werkheiser, 171

A.D.3d at 1306, lv. denied, 33 N.Y.3d 1109 (2019).

       Petitioner also filed two different motions to vacate her conviction pursuant to New

York Criminal Procedure Law § 440 ("440 motion"). The first was in August of 2017, arguing

(1) "that material evidence adduced at the trial . . . was incomplete and/or false, [(2)] that

improper and prejudicial conduct not appearing on the record occurred during the trial, and

[(3)] that new evidence ha[d] been discovered since the entry of the judgment." Pet. at 19.

The County Court denied the motion on May 23, 2018. Id. at 19-32. Petitioner sought leave

to appeal the denial and the application was granted; however, in conjunction with her direct

appeal, the Third Department affirmed the lower court's decision. Id. at 33-34; accord

Werkheiser, 171 A.D.3d at 1298.

       Petitioner's second 440 motion was filed on June 3, 2020, in Tioga County Court. Pet.

at 4. Petitioner contends she is entitled to relief because (1) there is newly discovered

evidence; (2) she is actually innocent; (3) her counsel was constitutionally ineffective; (4) her

conviction is premised on false testimony in violation of her due process rights; and (5) there

was juror misconduct. Id. The motion is still pending. Id.; see also id. at 10-11, 12, 16-18



                                                2
         Case 9:20-cv-00717-TJM Document 3 Filed 07/07/20 Page 3 of 8




(explaining that Grounds Four, Five, and Six of the present habeas petition are also the basis

of the pending 440 motion).

       Petitioner contends that she is entitled to f ederal habeas relief because (1) her

conviction is supported by legally insufficient evidence (Pet. at 5-7); (2) the trial court erred in

denying petitioner's request to put in certain proof (id. at 7-8); (3) there was a Brady violation

(id. at 8-10); (4) her trial counsel was constitutionally ineffective (id. at 10-11); (5) she was

convicted on false testimony (id. at 16-17); and (6) juror misconduct deprived petitioner of a

fair trial (id. at 17-18). For a complete statement of petitioner's claims, reference is made to

the petition.

IV.    DISCUSSION

       An application for a writ of habeas corpus may not be granted until a petitioner has

exhausted all remedies available in state court unless "there is an absence of available State

corrective process" or "circumstances exist that render such process ineffective to protect the

rights of the applicant." 28 U.S.C. § 2254(b)(1)(A), (B)(i), (ii).

       To satisfy the exhaustion requirement, a petitioner must do so both procedurally and

substantively. Procedural exhaustion requires that a petitioner raise all claims in state court

prior to raising them in a federal habeas corpus petition. O'Sullivan v. Boerckel, 526 U.S.

838, 845 (1999). Substantive exhaustion requires that a petitioner "fairly present" each claim

for habeas relief in "each appropriate state court (including a state supreme court with

powers of discretionary review), thereby alerting that court to the federal nature of the claim."

Baldwin v. Reese, 541 U.S. 27, 29 (2004) (citations omitted). In other words, petitioner "must

give the state courts one full opportunity to resolve any constitutional issues by invoking one



                                                  3
           Case 9:20-cv-00717-TJM Document 3 Filed 07/07/20 Page 4 of 8



complete round of the State's established appellate review process." O'Sullivan, 526 U.S. at

845.

       Here, it is clear that petitioner has not exhausted her state court remedies because

she has admitted as much: her second 440 motion is currently pending. Pet. at 4, 12

(explaining that Grounds Four, Five, and Six are the basis of her 440 motion, which is still

pending; therefore, the claims are unexhausted as they "have not been presented to the

highest state court having jurisdiction."). Moreover, petitioner's second 440 motion involves

her claims of ineffective assistance of counsel, false testimony, and juror misconduct. Id. at

4. These claims are identical to the last three she has raised in the present petition. 2

Accordingly, the Court agrees with petitioner's assertions that the highest state court capable

of reviewing petitioner's ineffective assistance, false testimony, and juror misconduct claims

has not yet had the opportunity to do so. See Brown v. Ercole, No. 1:07-CV-2611, 2007 W L

2769448, at *1 (E.D.N.Y. Sept. 21, 2007) (explaining that tolling pursuant to the AEDPA

occurs "while state post-conviction motions are pending. . . . Therefore, once the Court of

Appeals issued its order denying leave to appeal, the coram nobis petition was no longer

pending because no further state court remedies were available.").

       There is no basis on the record before this Court to conclude that there is an absence

of available state corrective process (e.g., where there is no further state proceeding for a

petitioner to pursue) or circumstances exist that render that state court process ineffective to

protect petitioner's rights (e.g. where further pursuit would be futile). 28 U.S.C. §

2254(b)(1)(B)(i), (ii); Lurie v. Wittner, 228 F.3d 113, 124 (2d Cir. 2000). Petitioner has state


       2
          Petitioner did not include a copy of her 440 motion. Accordingly, the Court's only knowledge of the
motion's specific content comes from a paragraph petitioner provided in her pending petition. Pet. at 4.

                                                     4
        Case 9:20-cv-00717-TJM Document 3 Filed 07/07/20 Page 5 of 8



court remedies available to her, and, by her own admission, is in the process of exhausting

those remedies by pursuing her collateral attacks on her state court conviction. It is not futile

to require her to complete exhaustion of her state court remedies before pursuing a federal

habeas petition.

       While petitioner's papers do not reflect her awareness that her petition was filed

prematurely as a protective filing, to the extent that petitioner may be understood to request

that this action be stayed and her petition held in abeyance, that request is denied. The

Supreme Court has stated, in dicta, that a habeas petitioner " might avoid" the application of

the statute of limitations resulting from "reasonable confusion" about the timeliness of a state

filling "by filing a 'protective' petition in federal court and asking the federal court to stay and

abey" the habeas proceedings. Pace v. Diguglielmo, 544 U.S. 408, 416 (2005); see also

Zarvela v. Artuz, 254 F.3d 374, 380 (2d Cir. 2001) (noting that a stay and abeyance may be

warranted "where an outright dismissal" of a mixed petition "could jeopardize the timeliness

of a collateral attack") (internal quotation marks omitted). However, "Pace suggests that

whether a stay and abeyance is appropriate in a particular case is governed by the"

considerations set forth in Rhines v. Weber, 544 U.S. 269, 275-76 (2005). Rivera v. Kaplan,

No. 1:17-CV-2257, 2017 WL 3017713, at *2 (S.D.N.Y. July 13, 2017). Under Rhines, a stay

and abeyance should be "available only in limited circumstances" where the petitioner can

show both (1) "good cause" for failing to "exhaust [her] claims first in state court" and (2) that

[her] unexhausted claims are not "plainly meritless." 544 U.S. at 277.

       Here, petitioner has not argued, much less established, that she had "good cause" for

failing to exhaust her claims in state court before filing her petition. Petitioner does not

appear to have any difficulty navigating through the state court for a direct appeal or

                                                  5
            Case 9:20-cv-00717-TJM Document 3 Filed 07/07/20 Page 6 of 8



collateral attack. Pet. at 2-4. Moreover, petitioner has not demonstrated any difficulties

pursuing the present habeas petition in this Court. Accordingly, it cannot be said that

petitioner is expressing confusion about the state court appellate process or the trajectory of

a habeas petition in federal court. Cf Rivera, 2017 WL 3017713, at *3 (finding good cause

where a petitioner demonstrated "reasonable confusion about whether a state filing would be

timely[,]" and thus uncertainty over whether her claims were properly exhausted in state

court) (citing Pace v. Diguglielmo, 544 U.S. 408, 416-17 (2005)).

        Additionally, it does not appear that a subsequent habeas petition, if necessary and if

filed promptly after petitioner's claims are exhausted in state court, will be jeopardized by the

statute of limitations. The AEDPA's one-year limitations period generally begins to run from

the date on which the state criminal conviction became final by the conclusion of direct

review or by the expiration of the time to seek direct review. 28 U.S.C. § 2244(d)(1)(A).

Properly filed state court applications for relief operate to toll the limitations period if those

applications are filed before the one-year limitations period expires. 28 U.S.C. § 2244(d)(2);

Saunders, 587 F.3d at 548. The tolling provision excludes from the limitations period only

the time that the state relief application remains undecided, including the time during which

an appeal from the denial of the application was taken. Saunders, 587 F.3d at 548. 3

        The New York Court of Appeals denied petitioner's application for leave to appeal on

July 30, 2019. Werkheiser, 33 N.Y.3d at 1109. Petitioner did not file an application for a writ



        3
            The AEDPA's one-year statute of limitations period "is subject to equitable tolling in appropriate cases."
Holland v. Florida, 560 U.S. 631, 645 (2010). To warrant equitable tolling, a petitioner must show "'(1) that [s]he has
been pursuing h[er] rights diligently, and (2) that some extraordinary circumstance stood in h[er] way' and prevented
timely filing." Holland, 560 U.S. at 649 (quoting Pace, 544 U.S. at 418). Courts have also recognized an equitable
exception to the one-year statute of limitations under 28 U.S.C. §2244(d)(1) in cases where a petitioner can prove
actual innocence. McQuiggin v. Perkins, 569 U.S. 383, 386 (2013).

                                                          6
            Case 9:20-cv-00717-TJM Document 3 Filed 07/07/20 Page 7 of 8



of certiorari, therefore, her conviction become "final" for purposes of the AEDPA ninety days

later, on October 28, 2019, when the time to seek certiorari expired. Thaler, 565 U.S. at 149-

150. Therefore, petitioner has until October 27, 2020, to tim ely file a federal habeas petition.

        Petitioner's 440 motion is presently pending. If said motion is, as petitioner

represents, properly filed, then it will serve to toll the limitations period. The second 440

motion was filed on June 3, 2020, after 219 days in the statute of limitations period had

elapsed. Accordingly, for the period of time which the 440 motion is pending, the statute of

limitations will be tolled. At the conclusion of the state court proceedings, petitioner will have

approximately 136 days to re-file her habeas petition. Thus, petitioner should promptly re-file

her petition when she has completed exhausting her claims in state court, as she has

adequate time in which to do so.

        Based on the foregoing, the petition is premature and is dismissed without prejudice to

re-filing one complete petition once petitioner has pursued and exhausted all the claims she

wants to raise in the state courts. See Diguglielmo v. Senkowski, 42 F. App'x. 492, 496 (2d

Cir. 2002) (summary order) ("[B]ecause the New York Court of Appeals has not yet had an

opportunity to address DiGuglielmo's federal claims, comity requires that we allow that court

an opportunity to do so. Accordingly, we dismiss DiGuglielmo's petition without prejudice.

This will allow DiGuglielmo to pursue any procedural options available to him in New York

state court, and then take whatever steps may be appropriate to return to federal court if

necessary.") (footnote omitted).4



        4
            The Court notes that if petitioner's claims are unsuccessful in state court, a subsequent habeas petition
should not run afoul of the "second or successive petition" limitations because this petition is being dismissed for
failure to exhaust and not on the merits. Burton v. Stewart, 549 U.S. 147, 155 (2007) (per curiam) (citing Slack v.
McDaniel, 529 U.S. 473, 478 (2000)).

                                                         7
           Case 9:20-cv-00717-TJM Document 3 Filed 07/07/20 Page 8 of 8



IV.    CONCLUSION

       WHEREFORE, it is

       ORDERED that the petition, Dkt. No. 1, is DISMISSED WITHOUT PREJUDICE for

failure to exhaust available state court remedies; and it is further

       ORDERED that no certificate of appealability ("COA") shall issue in this case because

petitioner has failed to make a "substantial showing of the denial of a constitutional right"

pursuant to 28 U.S.C. § 2253(c)(2). 5 Any further request for a COA must be addressed to

the Court of Appeals (Fed. R. App. P. 22(b)); and it is further

       ORDERED that the Clerk is directed to serve a copy of this Order on petitioner in

accordance with the Local Rules.

Dated:July 7, 2020




       5
           Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).

                                                         8
